Citation Nr: 0400906	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  94-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served an active duty from July 1973 to July 1976 
and from January 1979 to October 1983.  

This appeal comes to the Board of Veterans Appeals from a 
March 1996, rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, in 
which service connection for post traumatic stress disorder 
(PTSD) was denied.  

The Board remanded this issue in October 1999.  The requested 
development has been accomplished and the matter has been 
returned to the Board for further appellate review.


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the veteran experienced sexual trauma in service, 
which resulted in currently diagnosed PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2003).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).  

In March 2002, section 3.304(f), which sets for the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault, and the regulation now provides, in 
pertinent part, that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, VA medical records and records from a Vet 
Center beginning in the 1990's reflect that the veteran is 
considered to have PTSD, linked to sexual trauma the veteran 
described as having occurred in service.  Therefore, the 
remaining issue is whether there is sufficient credible 
supporting evidence of the occurrence of the alleged sexual 
trauma in service to place the evidence as to that material 
issue of fact at least in approximate balance.  Obviously, 
the "negative" evidence of record is the absence of direct 
evidence of the occurrence of the trauma in service.  The 
absence of such evidence demonstrates either that no trauma 
took place or that she never reported the incident to anyone 
in service.  The 2002 amendment to section 3.304(f) appears 
to contemplate that this situation will often confront 
adjudicators in these types of PTSD cases, and the amendment 
specifically provides for alternative forms of evidence that 
may constitute credible supporting evidence of the occurrence 
of the stressor.  Among these are included evidence of 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause.  38 C.F.R. § 3.304(f).  

In this case, the evidence shows that during service, in May 
1976, the veteran overdosed on valium.  She went to the 
military hospital as a self-referral because of depression 
and a suicidal attempt made.  In March 1981 the veteran was 
hospitalized for situational reaction, acute with depressive 
features secondary to sexual harassment.  These are the kinds 
of symptoms that the regulation specifically contemplates as 
constituting credible supporting evidence of an alleged 
assault in service.  Thus, the Board concludes that there is 
at least an approximate balance of positive and negative 
evidence in this case with regard to the issue of the 
occurrence of sexual trauma in service as the veteran 
contends, an d therefore the benefit of the doubt must be 
resolved in favor of the veteran in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for PTSD is warranted in this case.


ORDER

Entitlement to service connection for PTSD is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



